Citation Nr: 1231258	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected headaches.  

2.  Entitlement to an initial compensable evaluation for service-connected erectile dysfunction.  

3.  Entitlement to an evaluation in excess of 10 percent for service-connected tinnitus.  

4.  Entitlement to an earlier effective date prior to September 28, 2006, for the grant of service connection for vertigo/dizziness.  

5.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for a neck disorder, and if so, whether service connection is warranted.  

6.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for a low back disorder, and if so, whether service connection is warranted.  

7.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for a bilateral shoulder disorder, and if so, whether service connection is warranted.  

8.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for dementia/memory loss, to include due to exposure to contaminated water at Camp Lejeune in North Carolina, or, in the alternative, as secondary to bilateral hearing loss, tinnitus or an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  

9.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include due to exposure to contaminated water at Camp Lejeune in North Carolina.  

10.  Entitlement to service connection for peripheral vascular disease with stent placement in the left leg, to include due to exposure to contaminated water at Camp Lejeune in North Carolina.  

11.  Entitlement to an initial evaluation in excess of 10 percent for service-connected vertigo/dizziness.  

12.  Entitlement to an increased evaluation for service-connected bilateral hearing loss, to include whether the reduction from 30 percent to 10 percent, effective from May 1, 2012, was proper.  

13.  Entitlement to an initial evaluation in excess of 60 percent for service-connected residuals of prostate cancer with urinary incontinence.  

14.  Entitlement to an earlier effective date prior to February 8, 2010, for the grant of service connection for residuals of prostate cancer with urinary incontinence.  

15.  Entitlement to an earlier effective date prior to February 8, 2010, for the grant of special monthly compensation (SMC) for loss of use of a creative organ.  

16.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to August 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO's) in Waco, Texas, and Louisville, Kentucky.  The Veteran appealed those decisions to BVA, and the case was referred to the Board for appellate review.  Although original jurisdiction of the Veteran's case resides in the VARO in Waco, Texas, due to the subject matter of several of the Veteran's claims, the Veteran's claims file has been transferred to the Board from the VARO in Louisville, Kentucky, which undertook development and initial adjudication of several of the Veteran's claims.  

Referred Claims

In March 1995, the Veteran filed a claim to establish service connection for PTSD.  This claim was denied by the Waco RO in an April 1996 rating decision because the Veteran had not been diagnosed with PTSD.  The Veteran did not perfect a timely appeal, and thus, the RO's denial of this issue became final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.302, 20.1103 (2011). 

In February 2010, March 2010 and April 2010, the Veteran's private attorney contended that the Veteran's service-connected bilateral hearing loss and tinnitus resulted in or aggravated the Veteran's diagnosed anxiety and depression which, in turn, resulted in or aggravated his dementia.  See February 2010, March 2010 and April 2010 statements from the Veteran's private attorney.  In support of these contentions, the Veteran's private attorney submitted medical treatise articles in March 2010.  It appears that the Veteran's private attorney wishes to assert a claim to establish service connection for depression and/or anxiety.  

The Board observes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  

The evidence of record includes diagnoses of bipolar disorder, dysthymic disorder and depression.  See e.g., VA examination reports dated in July 1991, September 1996 and March 2011.  In light of the Board's prior final denial of the Veteran's PTSD claim, the Court's holding in Clemons and the varying psychiatric diagnoses of record, the Board construes the February 2010, March 2010 and April 2010 statements from the Veteran's private attorney as a claim to establish service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder, dysthymic disorder and depression.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  This claim has not been developed or adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ).  
In an October 2004 Decision Review Officer (DRO) decision, the Waco RO established service connection for tinnitus; a 10 percent evaluation was assigned, effective from January 11, 2001.  The Veteran did not perfect a timely appeal, and thus, the this decision became final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.302, 20.1103 (2011).  

In February 2011, the Veteran submitted a claim for an increased evaluation for service-connected tinnitus.  In the April 2011 rating decision, the Louisville RO denied this claim.  In an April 2011 statement, the Veteran's private attorney expressed disagreement with the assigned effective date concerning the award of service connection for tinnitus as established by the Waco RO in the October 2004 DRO decision.  See an April 2011 statement from the Veteran's private attorney.  A claim of entitlement to an earlier effective date prior to January 11, 2001, for the grant of service connection for tinnitus has not been developed or adjudicated in the first instance by the AOJ.  

In January 2012, the Veteran submitted a letter from M.K.B., M.D., which stated that the Veteran has been diagnosed with carotid artery disease which "may be related to the dizziness, weakness, and trouble walking and difficulty with speech [the Veteran] has had in the past."  See a January 2012 statement from M.K.B., M.D.  A claim of entitlement to service connection for carotid artery disease, to include as secondary to service-connected vertigo/dizziness, has not been developed or adjudicated in the first instance by the AOJ.  

In light of above, these issues are not properly before the Board at this time and must be REFERRED to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  


Clarification of issues on appeal

Bilateral Hearing Loss 

In an October 1987 rating decision, the RO established service connection for bilateral hearing loss; a noncompensable (zero percent) evaluation was assigned, effective July 20, 1987.  Since that time, the evaluation assigned for the Veteran's service-connected bilateral hearing loss has been increased and reduced several times.  

When the Veteran filed the present claim for an increased evaluation for service-connected bilateral hearing loss in January 2008, the assigned evaluation was 30 percent.  The Waco RO denied the Veteran's claim for an increased evaluation in a July 2008 rating decision, and the Veteran expressed disagreement with this determination later that month.  Due to the submission of additional evidence pertinent to the Veteran's claim, the Waco RO readjudicated the Veteran's bilateral hearing loss claim again in a subsequent July 2008 rating decision.  After the Veteran had been provided a February 2009 statement of the case (SOC) which continued to deny his claim, he perfected an appeal to the Board by filing a substantive appeal in March 2009.  Thereafter, the Veteran's claim has remained in appellate status.  

In an April 2011 rating decision, the Louisville RO continued to deny the Veteran's claim.  In a June 2011 rating decision, the Louisville RO proposed to reduce the evaluation assigned for the Veteran's service-connected bilateral hearing loss from 30 percent to 10 percent.  In a July 2011 statement, the Veteran expressed disagreement with the RO's denial of the increased evaluation claim as well as the proposed reduction of the assigned evaluation.  The notice accompanying the June 2011 rating decision informed the Veteran that he would receive a separate letter concerning this proposed reduction.  The Veteran was sent such a letter in February 2012, which specifically informed the Veteran that he could submit evidence in support of his bilateral hearing loss claim within 60 days of the letter's issuance.  In a February 2012 statement, the Veteran's private attorney conveyed that the Veteran expressly waived this 60-day time limit.  In a rating decision dated later that month, the RO reduced the evaluation assigned for the Veteran's service-connected bilateral hearing loss from 30 percent to 10 percent, effective from May 1, 2012.  

The Veteran has expressed disagreement with the Waco and Louisville ROs' denial of his claim for an evaluation in excess of 30 percent for his service-connected bilateral hearing loss throughout the pendency of the appeal, to include after the evaluation was reduced to 10 percent.  Accordingly, the Board construes his statements as also disagreeing with the reduction to 10 percent as effectuated in the February 2012 rating decision.  However, as will be discussed below, although the Veteran has expressed disagreement with the Louisville RO's reduction of the evaluation assigned for service-connected bilateral hearing loss in the February 2012 rating decision, he has not been issued an SOC addressing this matter.  Thus, the issue concerning the propriety of the reduction is properly before the Board.  See also Manlincon v. West, 12 Vet. App. 238 (1999).  

To the extent that adjudicating the Veteran's claim for an increased evaluation for service-connected bilateral hearing loss is partially dependent upon whether the Louisville RO's February 2012 rating reduction was proper, the Board finds that the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  In light of above, the Board has merged these issues, and the issue has been recharacterized as stated on the title page.  

Dementia/Memory Loss

In September 2009, the Veteran filed a claim to establish service connection for dementia/memory loss "on a direct and secondary basis."  See a September 2009 statement from the Veteran's private attorney.  In an October 2009 statement, the Veteran's private attorney alluded to "VA's failure to address all issues and claims," to specifically include claims for "psychiatric conditions which may be caused or aggravated by his service-connected conditions."  See an October 2009 statement from the Veteran's private attorney.  In a November 2009 statement, the Veteran's private attorney further asserted "the Veteran's [service-connected] conditions exacerbate his psychological conditions."  See a November 2009 statement from the Veteran's private attorney.  

In the January 2010 rating decision which denied the Veteran's dementia claim on the merits, the Waco RO determined that the Veteran's diagnosed dementia was neither the direct result of his service nor secondary to his service-connected bilateral hearing loss and/or tinnitus (the Veteran's only service-connected disabilities at that time).  This rating decision was final and binding when it was issued as to all field offices of VA, and it was not subject to revision on the same factual basis except by the Board or by certain designated officials of VA including Decision Review Officers.  38 C.F.R. §§ 3.104(a), 3.2600 (2011).  

The Board notes that the Veteran submitted additional evidence pertaining to his dementia claim during the one-year appeal period of the January 2010 rating decision.  Specifically, the February 2010, March 2010 and April 2010 statements from the Veteran's private attorney assert that the Veteran's service-connected bilateral hearing loss and tinnitus result in or aggravate anxiety and depression which, in turn, result in or aggravate his dementia.  See February 2010, March 2010 and April 2010 statements from the Veteran's private attorney.  Also, in support of his contentions, the Veteran's private attorney submitted medical treatise articles in March 2010.  

Submission of additional evidence during the appeal period, such as that noted above, does not extend the time limit for initiating or completing an appeal to the Board.  38 C.F.R. § 20.304.  However, it does require consideration by the RO as to whether the additional evidence constitutes new and material evidence to reopen the prior claim, which was final as to the RO when issued and which would "become final" as to the Board and all of VA within one year unless the Veteran initiated an appeal during that one-year period by filing a notice of disagreement.  38 C.F.R. § 3.156(b); see also 38 C.F.R. § 3.104(a), 20.302(a).  

In this case, the Waco RO decided, in a June 2010 rating decision, that the additional evidence was not new and material evidence, and denied reopening the Veteran's dementia claim.  The Veteran has appealed the Waco RO's June 2010 rating decision to the Board.  

In sum, the RO interpreted the February 2010 statement from the Veteran's private attorney as a petition to reopen the Veteran's dementia claim which was denied in the January 2010 rating decision rather than a notice of disagreement with the January 2010 rating decision.  Accordingly, the Board has characterized the Veteran's dementia claim as one requiring the submission of new and material evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Louisville RO:  (1) whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for a neck disorder, and if so, whether service connection is warranted; (2) whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for a low back disorder, and if so, whether service connection is warranted; (3) whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for a bilateral shoulder disorder, and if so, whether service connection is warranted; (4) whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for dementia/memory loss, to include due to exposure to contaminated water at Camp Lejeune in North Carolina, or, in the alternative, as secondary to bilateral hearing loss, tinnitus or an acquired psychiatric disorder other than PTSD, and if so, whether service connection is warranted; (5) entitlement to service connection for COPD, to include due to exposure to contaminated water at Camp Lejeune in North Carolina; (6) entitlement to service connection for peripheral vascular disease with stent placement in the left leg, to include due to exposure to contaminated water at Camp Lejeune in North Carolina; (7) entitlement to an initial evaluation in excess of 10 percent for service-connected vertigo/dizziness; (8) entitlement to an increased evaluation for service-connected bilateral hearing loss, to include whether the reduction from 30 percent to 10 percent, effective from May 1, 2012, was proper; (9) entitlement to an initial evaluation in excess of 60 percent for service-connected residuals of prostate cancer with urinary incontinence; (10) entitlement to an earlier effective date prior to February 8, 2010, for the grant of service connection for residuals of prostate cancer with urinary incontinence; (11) entitlement to an earlier effective date prior to February 8, 2010, for the grant of SMC for loss of use of a creative organ; and (12) entitlement to TDIU.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's claims decided herein has been obtained.

2.  The evidence does not reflect that the Veteran's service-connected headaches manifest in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  The Veteran has not been shown to have a deformity of the penis.  

4.  The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260.  

5.  In an unappealed November 1994 decision, the Board denied the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a chronic acquired disorder manifested by dizziness.  

6.  A statement which is not date stamped, but hand-dated by the Veteran on March 9, 1995, was accepted as a claim to reopen a previously denied claim of entitlement to service connection for "dizziness."  

7.  In April 1997, the Veteran submitted a timely substantive appeal which perfected the claim to reopen the previously denied claim of entitlement to service connection for "dizziness" to the Board.  

8.  The January 2001 submission from the Veteran does not meet the criteria for a withdrawal of the appeal concerning the claim of entitlement to service connection for "dizziness."  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for service-connected migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2011).

2.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.115b, Diagnostic Code 7522 (2011).

3.  The criteria for an evaluation in excess of 10 percent under the schedular criteria for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.87, Diagnostic Code 6260 (2011).

4.  The criteria for an effective date of March 9, 1995, but no earlier, for the grant of service connection for vertigo/dizziness have been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.400 (2011); Buie v. Shinseki, 24 Vet. App. 242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

With respect to the Veteran's tinnitus claim, the Board notes that the Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The facts are not in dispute with regard to the claim for an increased evaluation for tinnitus.  As discussed below, resolution of the Veteran's appeal for an evaluation in excess of 10 percent for service-connected tinnitus is wholly dependent on interpretation of the relevant VA statutes and regulations.  Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of VCAA notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  

In reviewing the Veteran's headaches and erectile dysfunction claims, the Board observes that the Veteran is challenging initial evaluations following grants of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

The Board observes that the Waco RO issued a VCAA letter to the Veteran in October 2009, which informed him of what actions he needed to undertake; the need to submit any evidence in his possession that pertained to the claims; how the VA would assist him in developing the claims to establish service connection; and of how VA determines disability ratings and effective dates as per the Court's decision in Dingess.  The October 2009 VCAA letter was issued prior to rating decisions which established service connection for headaches and erectile dysfunction.  The Board finds that, under the facts of this case, that the RO provided appropriate notice of the information or evidence needed in order to substantiate the claims prior to the initial decisions.  

In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.  Moreover, the Veteran has been provided with several opportunities to submit evidence and argument in support of his claim.  Therefore, the Board finds that any defect with respect to the content of the VCAA notice requirements for his claim is harmless error in this case.

With regard to notice of the five elements of an appeal, the Board observes that the Veteran was provided with notice of what type of information and evidence was needed to substantiate his claims for service connection and also provided with notice of the type of evidence necessary to establish disability ratings and notice of the type of evidence necessary to establish effective dates for his initial disability rating in a October 2009 letter.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records and VA medical examination reports are of record, as well as submitted written statements in support of the Veteran's claim, and were reviewed by the Waco RO, the Louisville RO and the Board in connection with the Veteran's claims.  As will be discussed in the Remand section, it appears that there are identified private treatment records from the 1960's and 1970's which are not associated with the Veteran's VA claims file.  See the February 1988 hearing transcript at pages 4 and 6.  Unlike the Veteran's claims which are being remanded so that an attempt to obtain these records can be made, the claims decided herein are for increased evaluations, and thus, the "present level" of the Veteran's disabilities is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As such, it is not clear that the identified private treatment records from the 1960's and 1970's would provide any further evidence in support of his claims decided herein.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

VA examinations with respect to the issues decided herein were obtained in March 2011 and May 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the March 2011 VA examiners were not provided the Veteran's complete VA claims file in connection with the examinations, but rather, reviewed the Veteran's prior VA examination reports and VA treatment records.  In many instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, the Court held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Despite the absence of the claims folder, the evidence shows that March 2011 VA examiners obtained a medical history from the Veteran, reviewed the Veteran's medical history, recorded his current complaints, and conducted appropriate physical examinations.  It appears that the medical evidence reported in the March 2011 is congruent with the evidence of record.  Moreover, the Veteran was provided later VA examinations in May 2011, and the VA claims was provided to the VA examiners at that time.  

As such, the Board finds that the March 2011 and May 2011 VA examinations are adequate for the purposes of adjudicating the Veteran's claims decided herein.  See Barr, supra; see also 38 C.F.R. § 4.2 (2011).  

Thus, there is adequate medical evidence of record to make a determination concerning the claims decided herein.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  There remains no issue as to the substantial completeness of the Veteran's claims decided herein.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on the VA, including the duty to assist and to provide notification, has been met.

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7; but see Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (holding that 38 C.F.R. § 4.7 is not applicable to Diagnostic Codes that involve successive rating criteria, where "the evaluation for each higher disability rating include[s] the criteria of each lower disability rating , such that if a component [i]s not met at any one level, the veteran could only be rated at the level that did not require the missing component.").

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco, supra.  However, where VA's adjudication of an increased rating claim is lengthy, a Veteran may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Migraine Headaches

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Because the criteria of each lower disability rating is included in the higher disability rating, Diagnostic Code 8100 employs successive rating criteria.  Therefore, 38 C.F.R. §  4.7 is not applicable.  See Tatum, 23 Vet. App. at 156 (discussing Court's opinion in Camacho v. Nicholson, 21 Vet. App. 360 (2007) and indicating that Diagnostic Code 7913, for rating diabetes mellitus, involves successive rating criteria).  

Also, the Board notes that the criteria of Diagnostic Code 8100 are conjunctive.  See generally Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Therefore, for the Veteran to meet the criteria for a 50 percent evaluation under Diagnostic Code 8100, the evidence must reflect that he experiences migraine with very frequent completely prostrating and prolonged attacks and that this symptomatology results in severe economic inadaptability.  

VA regulations, including the rating criteria, do not define "prostrating" as used in Diagnostic Code 8100.  The Board notes that according to Webster's New World Dictionary Of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994) in which "prostration" is defined as "extreme exhaustion or powerlessness."  

Because migraine headaches involve the symptom of head pain, the Board concludes that lay evidence is competent to describe the frequency, severity, and duration of migraine headaches, including whether they are severe enough to cause prostration and whether they are frequent, severe, and prolonged enough to result in severe economic inadaptability.  Layno, supra; Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr; supra (lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Therefore, the Board finds that the Veteran's statements about his migraine symptoms constitute competent evidence for rating purposes.

Moreover, in this case, the Board finds that the Veteran's statements about the frequency and the intensity of his headaches are credible.  Concerning this, the Board notes that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  The Veteran's statements inspire belief in this case because he has not provided any conflicting statements concerning the frequency or severity of his headaches during the pendency of the appeal.  

In regard to the frequency and severity of his headaches, the Veteran reported to the March 2011 VA examiner that he experienced daily pain in his forehead, worse over his left eye, with occasional dizziness.  The Veteran described that the pain associated with these headaches "feels like being pounded [in the head] with a hammer."  The Veteran reported using over-the-counter Tylenol for pain management.  The Veteran asserted that his headaches had moderate affects on shopping, recreation, exercising and doing chores, and that, because of decreased mobility and lack of stamina due to his service-connected headaches, he was assigned different duties at work.  The evidence reflects that the Veteran was last employed in 1988.  See the March 2011 VA examination report.  

The May 2011 VA examination reflects the Veteran's reported symptomatology associated with his service-connected headaches was unchanged since the March 2011 VA examination, except that his headaches were occurring less frequently - weekly rather than daily.  The VA examiner noted that "most" of these attacks were prostrating and lasted "minutes."  While it was noted that the Veteran was not employed, the VA examiner reported that the Veteran's service-connected headaches affected his former occupation and daily life as described in the March 2011 VA examination report.  See the May 2011 VA examination report.  

The Board has considered whether a 50 percent evaluation may be assigned for the Veteran's service-connected headaches.  However, the Board finds that the medical evidence does not meet the criteria for a 50 percent rating, as it does not reflect that the Veteran's attacks, although prostrating and occurring at a frequency between weekly and daily, do not result in severe economic inadaptability.  While the evidence of record definitively reflected that the Veteran's headaches attacks were "very frequent", "completely prostrating" and "prolonged" as per Diagnostic Code 8100, the evidence does not reflect, and the Veteran has not asserted, that his service-connected headaches caused him to miss work or otherwise lose wages resulting in severe economic inadaptability.  Indeed, it appears that the Veteran maintained employment after the onset of his service-connected headaches, and, while he may have been assigned different duties as a result of the symptomatology associated with his service-connected headaches, there is no indication that this resulted in a pay decrease or lost wages.  Accordingly, the Board cannot conclude that the overall disability picture more nearly approximates the criteria for a 50 percent rating for service-connected headaches.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.  This is true throughout the pendency of the appeal.  See Francisco, Fenderson and Hart, all supra.  

Erectile Dysfunction

The Veteran is currently assigned a noncompensable evaluation for erectile dysfunction pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522.  While Diagnostic Code 7522 does not specifically provide for a noncompensable evaluation, VA regulations state that, where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  Under Diagnostic Code 7522, a 20 percent disability evaluation is warranted when there is a deformity of the penis with loss of erectile power.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran in not entitled to a higher initial evaluation for his erectile dysfunction.  The medical evidence of record does not show the Veteran to have a deformity of the penis, and the March 2011 VA examiner specifically stated that upon physical examination, the Veteran's penis was "normal."  See the March 2011 VA examination report.  The evidence of record reflects that the Veteran's service-connected erectile dysfunction is the result of prostate cancer surgery performed in 1993.  The only reported symptomatology secondary to the Veteran's service-connected erectile dysfunction are impotency and absence of ejaculation.  See e.g., the March 2011 and May 2011 VA examination reports.  These manifestations alone without related deformity of the penis are insufficient for the granting of a compensable evaluation under Diagnostic Code 7522.  As such, the Veteran does not meet the minimal criteria for a compensable evaluation under Diagnostic 7522.  Therefore, the Board finds that a higher initial evaluation for the Veteran's erectile dysfunction is not warranted.  This is true throughout the pendency of the appeal.  See Francisco, Fenderson and Hart, all supra.  (The Veteran has been granted special monthly compensation based on the loss of use of a creative organ).  
Tinnitus

The Veteran's private attorney contends that the Veteran's tinnitus is more severe than contemplated by the 10 percent rating assigned.  Tinnitus is evaluated pursuant to Diagnostic Code 6260, under which tinnitus, unilateral or bilateral, is assigned a 10 percent rating.  The Board notes that 38 C.F.R. § 4.87.  Diagnostic Code 6260 was revised effective June 23, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2011).  The Board notes that the interpretation of pre-June 2003 regulations to limit the rating evaluation for tinnitus to 10 percent regardless of whether the disability was unilateral or bilateral was appealed to the Court, which found that pre-June 2003 Diagnostic Code 6260 required that VA assign two separate 10 percent evaluations for "bilateral" tinnitus where it was perceived as affecting both ears.  Smith v. Nicholson, 19 Vet. App. 63 (2005).  However, this decision was reversed by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, a 10 percent evaluation is the maximum schedular rating available for service-connected tinnitus.  

Extraschedular Considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the record does not show that the Veteran's headaches, erectile dysfunction and/or tinnitus was so exceptional or unusual so as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, there are higher evaluations available under the Schedule pertaining to the Veteran's headaches and erectile dysfunction claims, but these disabilities were not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate as applied to evidence relevant to the appeal period.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected headaches erectile dysfunction and tinnitus under the provisions of 38 C.F.R. § 3.321(b)(1) were not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  

Earlier Effective Date - Vertigo/Dizziness

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r) (2011).

Petitions to withdraw claims in appellate status are governed by 38 C.F.R. § 20.204 which provides that a petition for withdrawal must be filed by either an appellant, or an appellant's authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  The statement must include the name of the veteran, the name of the claimant or appellant if other than the veteran (e.g., a veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).  

Discussion

Because of the intricate procedural history involving the Veteran's claim and the particular regulations governing claims concerning earlier effective dates, as recounted above, the Board concludes that a recitation of pertinent facts would be helpful.  

The Veteran initially filed a claim to establish service connection for "dizziness" in July 1987.  This claim was denied by the Waco RO in an October 1987 rating decision.  The Veteran expressed disagreement with the RO's determination and, after he was provided a November 1987 SOC which continued to deny his claim, he perfected an appeal to the Board in December 1987.  In an August 1988 decision, the Board denied the Veteran's claim to establish service connection for "a disorder causing dizziness."  The August 1988 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.104, 20.1100.  
In November 1991, the Veteran submitted a statement which was accepted by the Waco RO as a petition to reopen the previously denied claim to establish service connection for "dizziness."  See a November 1991 statement from the Veteran.  This claim was denied by the Waco RO in an October 1991 rating decision.  The Veteran expressed disagreement with the RO's determination and, after he was provided an SOC which continued to deny his claim, he perfected an appeal to the Board.  In a November 1994 decision, the Board denied the Veteran's petition to reopen the previously denied claim to establish service connection for "a chronic acquired disorder manifested by dizziness."  The Veteran did not appeal the Board's November 1994 Board decision to the Court, and it is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.104, 20.1100.  

The Veteran submitted a statement which was hand-dated by him on March 9, 1995, that the Waco RO accepted as a petition to reopen the previously denied claim to establish service connection for "dizziness."  The Board notes that this statement does not include a date stamp reflecting when it was received by the RO.  See a March 1995 statement from the Veteran.  In April 1995, the Veteran submitted a statement from a VA physician which the RO accepted as a petition to reopen a previously denied claim to establish service connection for tinnitus.  The Veteran's dizziness and tinnitus claims were denied by the Waco RO in an April 1996 rating decision.  In an August 1996 rating decision, the Waco RO continued to deny the Veteran's tinnitus claim, but his dizziness claim was not mentioned in this decision.  In November 1996, the Veteran expressed disagreement with the Waco RO's denials of his dizziness and tinnitus claims.  The record contains a cover letter for an SOC which is date stamped as distributed in November 1996; however, the body of the November 1996 SOC is not of record.  In December 1996, the Veteran submitted a completed VA Form 9 (substantive appeal) which specifically conveyed that he wished to appeal his dizziness and tinnitus claims to the Board.  However, a hand-written note on this document, presumably from an RO employee, reflects that this document was not accepted as a substantive appeal because it was received by the Waco RO "prior to not[ice]."  See a December 1996 VA Form 9.  In March 1997, the Waco RO provided the Veteran a supplemental statement of the case (SSOC) which continued to deny his dizziness and tinnitus claims.  In April 1997, the Veteran submitted a completed VA Form 9 which specifically noted that he wished to appeal his tinnitus and dizziness claims to the Board.  See an April 1997 VA Form 9.  In a rating decision and SSOC dated in November 2000, the Waco RO continued to deny the Veteran's tinnitus claim.  The Board observes that the Veteran's dizziness claim was not addressed in the November 2000 rating decision or SSOC.  In January 1991, the Veteran submitted a VA Form 9 in which he checked a box stating "I have read the statement of the case and any supplemental statement of the case I received.  I am only appealing this issue:" with "tinnitus" hand-written below and a statement in support of his tinnitus claim.  The Board notes that the Veteran does not specifically mention his dizziness claim on the January 1991 VA Form 9.  See a January 1991 VA Form 9.  

In a June 2003 statement, the Veteran asserted a claim to establish service connection for vertigo.  In an October 2004 DRO decision, the Waco RO, among other actions, denied the Veteran's vertigo claim (without consideration of whether new and material had been submitted).  The Veteran did not express disagreement with any aspect of the October 2004 DRO decision, and thus, it is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.104, 20.1100.  

In September 2006 and April 2007, the Veteran submitted statements reflecting that he wished to reopen his previously-denied claim to establish service connection for "dizziness"; however, no such claim was developed or adjudicated by the Waco RO.  In February 2010, the Veteran submitted a claim to establish service connection for "dizziness/vertigo."  See a February 2010 statement from the Veteran.  However, this claim was not developed or adjudicated by the Waco RO.  

In January 2011, the Veteran submitted a statement claiming that he had been exposed to contaminated water while stationed at Camp Lejeune in North Carolina during his active duty.  The Board notes that this statement does not specifically name any disability which may be secondary to this exposure.  See a January 2011 statement.  In February 2011, the Veteran filed a petition to reopen his previously denied claim to establish service connection for vertigo, to include as to exposure to contaminated water at Camp Lejeune in North Carolina.  See a February 2011 statement from the Veteran's private attorney.  In an April 2011 rating decision, the Louisville RO established service connection for "vertigo/dizziness"; a 10 percent evaluation was assigned, effective January 20, 2011.  This date corresponds to the date that the Louisville RO received the letter from the Veteran asserting that he had been exposed to contaminated water during his active duty.  In April 2011, the Veteran, through his private attorney, expressed disagreement with, among other things, the Louisville RO's assigned effective date and evaluation for his service-connected vertigo/dizziness.  See an April 2011 statement from the Veteran's private attorney.  

In a June 2011 rating decision, the Louisville RO determined that an effective date of September 28, 2006, for the grant of service connection for vertigo/dizziness was proper.  In the June 2011 rating decision, the Louisville RO noted that the Veteran had filed a petition to reopen his previously denied claim to establish service connection for vertigo/dizziness in September 2006, and that claim remained open and unadjudicated until it was granted in the April 2011 rating decision.  Also, the Louisville RO noted in the June 2011 rating decision that its determination concerning the assigned effective date constituted a full grant of the benefits on appeal.  However, in a statement received in July 2011, the Veteran, through his private attorney, expressed continued disagreement with the assigned effective date for the grant of service connection for vertigo/dizziness.  See a July 2011 statement from the Veteran's private attorney.  After the Veteran was provided an SOC concerning this matter in January 2012, he perfected an appeal to the Board by filing a VA Form 9 in January 2012.  

In the January 2012 SOC, the RO denied the Veteran's claim of entitlement to an effective date earlier than September 28, 2006, because the Veteran's January 2001 VA Form 9, reflecting he only wished to appeal his tinnitus claim to the Board, constituted a withdrawal of his previously perfected appeal concerning his vertigo/dizziness claim.  The Board disagrees.  

Initially, the Board observes that the Veteran originally perfected an appeal to the Board concerning his claim for an earlier effective date for the grant of service connection for vertigo/dizziness when he filed the April 1997 VA Form 9.  Any claim that is perfected to the Board may only be withdrawn set forth by 38 C.F.R. § 20.204, which has been recounted above.  
In sum, a withdrawal of an appeal must (1) be in writing unless on record at a hearing, (2) be filed by either an appellant, or an appellant's authorized representative and must include and (3) must include the name of the veteran, the name of the claimant or appellant if other than the veteran (e.g., a veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(a) - (b)(1).  

There is no question that the January 2001 VA Form 9 is a written document which includes the applicable VA file number and was signed and submitted by the Veteran.  However, in contrast to the RO's determination, the Board concludes that the January 2001 VA Form 9 does not adequately state the Veteran's intentions to withdraw the appeal, and thus, it does not meet the criteria for withdrawal under 38 C.F.R. § 20.204.  While the Board notes that the Veteran marked a box indicating that he was limiting his appeal to the Board, which he clarified by writing "tinnitus" under this selection, he did not specifically state an intention to withdraw his claim to establish service connection for vertigo/dizziness.  Moreover, since the SSOC which directly preceded the Veteran's January 2011 VA Form 9 addressed only the Veteran's tinnitus claim, it appears that the Veteran may have believed that, since he had already perfected an appeal concerning his vertigo/dizziness claim, the January 2001 VA Form 9 applied only to his tinnitus claim.  In short, it is unclear whether the Veteran intended the January 2001 VA Form 9 to serve as a withdrawal of his claim to establish service connection for vertigo/dizziness.  

Also, the Court has held that "a pending claim before the Board that is placed in appellate status cannot be resolved absent appellate adjudication of the matter or an RO decision granting the full benefit sought on appeal."  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010); see also Juarez v. Peake, 21 Vet. App. 537, 543 (2008).  Accordingly, the unappealed October 2004 DRO decision purporting to address the Veteran's claim is of no consequence.  

In light of above, the Board concludes that the effective date for the grant of service connection for vertigo/dizziness is March 9, 1995, the date that the Veteran filed a petition to reopen the previously denied claim to establish service connection for "dizziness" which perfected to the Board with the submission of a timely substantive appeal in April 1997.  

The Board has considered whether an earlier effective date for the grant of service connection may be assigned; however, there is no document between the time of the issuance of the Board's unappealed November 1994 decision and the Veteran's March 1995 submission which may be construed as a petition to reopen the previously denied claim to establish service connection for vertigo/dizziness.  38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242 (2011).  


ORDER

Entitlement to an initial evaluation in excess of 30 percent for service-connected headaches is denied.  

Entitlement to an initial compensable evaluation for service-connected erectile dysfunction is denied.  

Entitlement to an evaluation in excess of 10 percent for service-connected tinnitus is denied.  

Entitlement to an effective date of March 9, 1995, but no earlier, for the grant of service connection for vertigo/dizziness is granted, subject to the laws and regulations controlling the award of monetary benefits.  


REMAND

Reasons for Remand:  To obtain outstanding private and VA treatment records, to afford the Veteran adequate VA examinations, to issue a statement of the case, to allow for the initial consideration of additional evidence by the RO and to adjudicate intertwined issues.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

New and Material Evidence - Neck, Low Back, Shoulders and Dementia

It appears that there are outstanding private treatment records which may affect the Veteran's claims.  Specifically, at a February 1988 hearing, the Veteran asserted that he received medical treatment at a private medical facility in North Carolina and was later hospitalized at General Hospital in Haltom City, Texas, under the care of Dr. T. in the 1960's and 1970's.  See the February 1988 hearing transcript at pages 4 and 6.  The Veteran testified that he did not remember the name of the doctor who treated him in North Carolina.  Records meeting these descriptions are not associated with the Veteran's VA claims file, and it does not appear that the Waco RO or Louisville RO attempted to obtain such since they were identified in February 1988.  The duty to assist obligates VA, with the Veteran's assistance, to obtain these reasonably identified records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).  

The Board notes that the RO afforded the Veteran several VA examination in connection with his claims to reopen his previously denied claims to establish service connection for a neck disorder, a low back disorder, a bilateral shoulder disorder and dementia.  However, in the present case, the Board is remanding these claims without consideration of whether new and material evidence has been submitted.  In such cases, the Court has firmly held VA's duty to assist, to include providing an adequate examination, does not attach until new and material evidence sufficient to reopen the claim has been submitted.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  More specifically, in Barnett v. Brown, 83 F.2d 1380, 1384 (Fed.Cir .1996), the Court held that, unless new and material evidence sufficient to reopen the previously denied claim is submitted, issues going to the "merits of the claim," to include adequacy of an examination, are moot.  

In light of above, the Board will not address the adequacy of the VA examinations afforded to the Veteran by the RO in connection with these claims.  

Service Connection - COPD and Peripheral Vascular Disease

The Veteran alleges that he has COPD and vascular disease which are the result of his service, to include exposure to contaminated water while stationed at Camp Lejeune during his active duty.  See statements from the Veteran dated in January 2011 and February 2011.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

The evidence of record reflects that the Veteran has been diagnosed with peripheral vascular disease and COPD, and, as conceded by the Louisville RO in the April 2011 rating decision and January 2012 SOC, the Veteran was stationed at Camp Lejeune during a "period of possible" exposure to contaminated water.  See the March 2011 VA examination report.  Accordingly, service connection elements (1) and (2) have been demonstrated.  

The only nexus evidence concerning these claims comes from the March 2011 VA examination examiner; however, the Board concludes that these nexus opinions are inadequate for the purposes of adjudicating these issues.  Specifically, while the March 2011 VA examiner's opinions state that the Veteran's COPD and peripheral vascular disease were not the result of exposure to contaminated water at Camp Lejeune, the opinions do not address whether these disorders were otherwise the result of the Veteran's service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, supra.  Therefore, the Board finds that the Veteran should be provided another VA examination so that opinions concerning whether the Veteran's COPD and/or peripheral vascular disease are the result of his service may be obtained.  





Increased Evaluation - Vertigo/Dizziness

The Veteran's service-connected vertigo/dizziness is currently evaluated 10 percent disabling by analogy under 38 C.F.R. § 4.87, Diagnostic Codes 6299 - 6204, pertaining to other disorders of the ear and peripheral vestibular disorders, respectively.  See 38 C.F.R. § 4.27 (2011) (unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99"; 38 C.F.R. § 4.20 (2011).  Diagnostic Code 6204 provides for a 10 percent evaluation for occasional dizziness and a maximum 30 percent evaluation for occasional staggering.  See 38 C.F.R. § 4.87, Diagnostic Code 6204.  The Board observes that, as noted elsewhere in this decision, service connection for bilateral hearing loss and tinnitus has been separately established.  As such, the Board must consider whether the symptomatology associated with the Veteran's service-connected vertigo/dizziness meet the criteria for an increased evaluation under Diagnostic Code 6205.  Diagnostic Code 6205 provides for a minimum 30 percent evaluation for hearing impairment with vertigo less than once a month, with or without tinnitus.  A 60 percent evaluation is assigned where there is evidence of hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent evaluation is assigned where there is hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2011).

In March 2011, the Veteran was afforded a VA general examination and a VA ear disease examination in connection with this claim.  The Board notes that neither of the March 2011 VA examiners was afforded the Veteran's complete VA claims file in connection with the examinations.  Also, while the VA medical professional who conducted the general examination noted the Veteran's complaints of dizziness, it was reported that the Veteran's gait was "normal" at the examination.  However, the March 2011 VA general examination did not address whether the Veteran experienced staggering at any point during the appeal period, and, if so, the frequency of such.  See the March 2011 VA general examination report.  

Moreover, the VA medical professional who conducted the March 2011 VA ear disease examination did not comment on the Veteran's balance or gait, but rather, performed a clinical examination of the Veteran's ears, reviewed a prior VA audiogram, and stated that, in his opinion, the Veteran did not have Meniere's disease.  See the March 2011 VA ear disease examination report.  The Veteran was provided two separate VA examination in connection with this claim in March 2011.  

In light of the criteria of Diagnostic Codes 6204 and 6205 and the information contained in the March 2011 VA examination reports, the Board concludes that these VA examinations are inadequate for the purposes of adjudicating the Veteran's claims, as the reported evidence is insufficient to address whether the Veteran's service-connected disability manifests in the criteria for higher evaluations.  See Barr, supra.  As such, the Veteran should be afforded a contemporaneous VA examination which addresses these matters.  

In addition, the Board notes that the Veteran submitted additional evidence regarding this claim from Harris Methodist Hospital without a waiver of his right to RO consideration of this evidence in the first instance.  Therefore, the RO should review this evidence on remand.

Bilateral Hearing Loss - Increased Evaluation and Propriety of Reduction

As noted in the Introduction, the Board has merged the Veteran's claim for an increased evaluation for service-connected bilateral hearing loss with the claim concerning the propriety of the reduction from 30 percent to 10 percent from May 1, 2012, for the Veteran's service-connected bilateral hearing loss because adjudication of the former cannot be completed until a determination on the latter is undertaken, and thus, these claims are inextricably intertwined.  See Harris, supra.  

Further, since the Board has concluded that the Veteran has expressed disagreement with the Louisville RO's February 2012 rating decision effectuating the reduction from 30 percent to 10 percent for service-connected bilateral hearing loss, an SOC must be issued.  The failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2011); see also Manlincon, supra; Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

The purpose of remanding this issue is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 (substantive appeal), the Board is not required, and in fact, has no authority, to decide the claim).  

Moreover, since the Veteran's bilateral hearing loss claim also includes entitlement to an increased evaluation, the Board concludes that the Veteran should be afforded a contemporaneous VA examination to assess the Veteran's current hearing acuity.  

Increased Evaluation and Earlier Effective Date - Prostate

The Veteran initially filed a claim to establish service connection for prostate cancer in May 2000.  This claim was denied by the Waco RO in a November 2000 rating decision.  The Veteran did not express disagreement with this determination or perfect an appeal to the Board, and thus, the May 2000 rating decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.302, 20.1103 (2011).

In February 2010, the Veteran's private attorney submitted a statement asserting that prostate cancer, among other ailments, resulted in the Veteran's unemployment.  See a February 2010 statement from the Veteran's private attorney.  In January 2011, the Veteran asserted that he had been exposed to contaminated water while stationed at Camp Lejeune in North Carolina during his active duty.  See a January 2011 statement from the Veteran.  In February 2011, the Veteran filed a petition to reopen his previously denied claim to establish service connection for prostate cancer, asserting that in-service exposure to contaminated water caused his prostate cancer.  See a February 2011 statement from the Veteran.  In the April 2011 rating decision, the Louisville Ro established service connection for residuals of prostate cancer with urinary incontinence; a 20 percent evaluation was assigned, effective from January 20, 2011.  Later that month, the Veteran, through his private attorney, expressed disagreement with the assigned evaluation and effective date.  

In the June 2011 rating decision, the Louisville RO partially granted the Veteran's claims for an increased evaluation and earlier effective date for the award of service connection for residuals of prostate cancer with urinary incontinence; a 20 percent evaluation was assigned, effective from February 8, 2010, and a 40 percent evaluation was assigned, effective from May 12, 2011.  Additionally, the June 2011 rating decision stated that this represented a full grant of the benefits on appeal concerning the Veteran's claim for an earlier effective date for the grant of service connection.  However, in a July 2011 statement, the Veteran, through his private attorney, expressed disagreement with the assigned evaluation and effective date for the award.  Later that month, the Veteran's private attorney submitted a statement in support of the Veteran's claim, asserting "[t]he Veteran submits that he is entitled to a 60 [percent] rating."  See a July 2011 statement from the Veteran's private attorney.  

In January 2012, the Louisville RO provided the Veteran with two separate SOC's which addressed various claims; however, the Veteran's claims for an increased evaluation and earlier effective date for the award of service connection for residuals of prostate cancer with urinary incontinence were not among them.  Rather, the Louisville RO issued a January 2012 rating decision which partially granted the claims for an increased evaluation and earlier effective date for the award of service connection; a 60 percent evaluation was assigned, effective from February 8, 2010.  Also, the RO stated that this award represented a full grant of the benefits sought on appeal, citing to the July 2011 statement from the Veteran's private attorney that the Veteran believed himself to be entitled to a 60 percent evaluation.  However, in statements on two separate VA Form 9's received by VA in January 2012, the Veteran's private attorney specifically stated that the Veteran "continues to appeal all previous denials, all ratings, and all effective dates, and requests that the Board consider all issues on appeal under one decision."  See January 2012 statements from the Veteran's private attorney.  
In sum, despite the RO's partial grants of the Veteran's claims for an increased evaluation and earlier effective date for the award of service connection for residuals of prostate cancer with urinary incontinence as well as the statements on the June 2011 and January 2012 rating decisions that these partial grants represented full grants of the issues on appeal, the Veteran, through his private attorney, has continued to express disagreement with the assigned evaluation and effective date for the award of service connection for this disability.  The Board observes that, while the RO has adjudicated the matters of an increased evaluation and effective date on three separate occasions, despite the Veteran's continued expressions of disagreement with both issues, he has not been furnished a SOC addressing these matters.  38 C.F.R. § 19.9(c).  

The failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2011); see also Manlincon, supra; Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

The purpose of remanding these issues is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects an appeal to either of these issues in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 (substantive appeal), the Board is not required, and in fact, has no authority, to decide the claim).  

Earlier Effective Date - SMC

In the June 2011 rating decision, the Louisville RO established the award of SMC based on loss of use of a creative organ from February 8, 2010.  In a July 2011 statement, the Veteran's private attorney specifically stated that the Veteran disagreed with the effective date assigned for this award.  See a July 2011 statement from the Veteran's private attorney.  However, the Veteran has not been furnished an SOC addressing this matter.  

The failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2011); see also Manlincon, Godfrey and Archbold, all supra.  

The purpose of remanding this issue is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood and In re Fee Agreement of Cox, both supra.   

TDIU

The Board observes that pertinent evidence has been received, namely a February 2012 statement from J.K.E., M.D., which was not previously considered by the RO.  An SSOC was not issued, and neither the Veteran nor his private attorney submitted a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.  38 C.F.R. § 20.1304(c) (a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).  

Moreover, as the Veteran's TDIU claim is partially dependent on the assigned evaluations and effective dates for his service-connected disabilities, the Board concludes that this claim is inextricably intertwined with other claims referred and remanded to the RO.  See Harris, supra.  Accordingly, those claims must be disposed of prior to the adjudication of the Veteran's TDIU claim.  

Finally, the Board observes that the most recent VA treatment records associated with the VA claims file are dated in April 2011.  As the claims enumerated above are being remanded for other matters, the Board concludes that the RO should obtain undated VA treatment records from the VA facility in Temple, Texas, dated from April 11, 2011, to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998). 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO must contact the Veteran and request that he identify all non-VA health care providers that have treated him for his claimed disorders remanded herein.  The Board is specifically interested in information concerning the private treatment records identified by the Veteran at the February 1988 hearing:  private treatment at a medical facility in North Carolina and General Hospital in Haltom City, Texas, under the care of Dr. T., in the 1960's and 1970's.  The Veteran must complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  The RO must obtain and associate with the claims file all identified outstanding records of VA treatment from the VA facility in Temple, Texas, dated from April 11, 2011, to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

3.  Thereafter, the RO must afford the Veteran an appropriate VA examination to determine the nature and etiology of the Veteran's COPD and peripheral vascular disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his service treatment records, his post-service medical records, and the lay statements and assertions.  Thereafter, the examiner should address the following:  

a)  Is the Veteran's COPD at least as likely as not the result of his service?

b)  Is the Veteran's peripheral vascular disease at least as likely as not the result of his service?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

If the examiner finds that the Veteran's COPD and/or peripheral vascular disease are the result of his service, he/she should state to what extent the service-related disorder(s), individually, affect the Veteran's employability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  Thereafter, the RO must afford the Veteran a VA examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should comment on the severity of the Veteran's service-connected bilateral hearing loss and discuss the effect of the disability on his occupational functioning and daily activities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  Thereafter, the RO must afford the Veteran a VA examination to ascertain the severity and manifestations of his service-connected vertigo/dizziness.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Specifically, a clinical examination of the Veteran's inner ears must be conducted.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should comment on the severity of the Veteran's service-connected vertigo/dizziness discuss the effect of the disability on his occupational functioning and daily activities.  

Also, the examiner must specifically address whether the Veteran's service-connected vertigo/dizziness manifests in dizziness, staggering, and/or cerebellar gait.  If so, the examiner must specifically identify the frequency which the Veteran experiences each of these symptoms.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  Thereafter, the RO must issue a statement of the case addressing the following issues:  

a)  The propriety of the reduction of the Veteran's evaluation for service-connected bilateral hearing loss from 30 percent to 10 percent, effective from May 1, 2012.  

b)  Entitlement to an initial evaluation in excess of 60 percent for service-connected residuals of prostate cancer with urinary incontinence.  

c)  Entitlement to an earlier effective date prior to February 8, 2010, for the grant of service connection for residuals of prostate cancer with urinary incontinence.  

d)  Entitlement to an earlier effective date prior to February 8, 2010, for the grant of SMC for loss of use of a creative organ.  

The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects an appeal.  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his private attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


